MEMORANDUM **
Edith Veronica Diaz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ dismissal of her appeal from an Immigration Judge’s termination of removal proceedings. We dismiss the petition for review.
We lack jurisdiction over Diaz’s petition because she is not subject to “a final order of removal.” See 8 U.S.C. § 1252(a)(1). The respondent has not acted, pursuant to 8 C.F.R. § 241.8(a), to reinstate Diaz’s alleged prior order of removal.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.